Citation Nr: 1102442	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 1994 rating decision that denied service connection for 
residuals of a right index finger injury.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability and if so, whether the reopened claim 
should be granted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for amputation of 
toes of the right foot.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  
Thereafter, he had additional service in the Army National Guard.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

Subsequent to the June 2008 Supplemental Statement of the Case 
(SSOC), additional evidence (service personnel records and 
service treatment records (STRs)) was received.  VA regulations 
provide that any pertinent evidence submitted by an appellant 
without waiver of RO consideration must be referred to the RO for 
review and preparation of an SSOC.  38 C.F.R. § 20.1304.  
However, upon review of the additional evidence, the Board finds 
that it is duplicative of evidence already of record.  Therefore, 
the provisions of 38 C.F.R. § 20.1304 do not apply, and the case 
need not be returned to the RO.

In a September 2010 Informal Hearing Presentation, the 
Veteran's representative incorrectly noted that the issue 
of entitlement to service connection for diabetes mellitus 
(DM) was on appeal.  The Board notes that this issue was 
most recently denied in a June 2008 rating decision, which 
the Veteran did not timely appeal.  Therefore, this matter 
is referred to the originating agency for appropriate 
action.

The Veteran has also raised the issue of entitlement to 
service connection for blindness.  See October 2007 VA 
Form 9.  This matter also is referred to the originating 
agency for appropriate action.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
amputation of toes of the right foot, to include as secondary to 
DM, and entitlement to service connection for bilateral hearing 
loss disability and tinnitus, are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The RO's February 1994 rating decision denying service 
connection for residuals of a right index finger injury on the 
basis that there was no evidence of any current residual of a 
right index finger injury was consistent with the evidence of 
record and in accordance with governing law and regulations.

2.  Reopening of the claim of entitlement to service connection 
for bilateral hearing loss disability was denied in a September 
2005 Board decision that was not appealed.

3.  Evidence received since the September 2005 Board decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is sufficient, when considered 
by itself or with previous evidence of record, to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  There was no CUE in the February 1994 rating decision that 
denied service connection for residuals of a right index finger 
injury, and that decision remains final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105 (2010).

2.  As new and material evidence has been received since the 
September 2005 Board decision, the criteria for reopening the 
claim for service connection for bilateral hearing loss 
disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Regarding the CUE claim, the Court has held that the VCAA does 
not apply to these types of cases.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Hence, a lengthy discussion of the impact of 
the VCAA in this matter is not necessary.

Regarding the appeal to reopen the claim of service connection 
for bilateral hearing loss disability, inasmuch as the 
determination below constitutes a full grant of that portion of 
the claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice timing is harmless.

CUE

Legal Criteria

An unappealed rating decision is final based on the evidence of 
record (and may not be revised based on the record (unless it is 
shown that the decision involved CUE).  38 U.S.C.A. § 7105.  
Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the 
Court has established a three-prong test: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than simple disagreement on 
how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of the 
sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Even when the premise of error 
is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993), citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F. 
3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity that attaches to a final decision, and when such a 
decision is collaterally attacked the presumption becomes even 
stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed on a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

In considering the CUE claim, the Board must consider the law in 
effect at the time of the February 1994 rating decision.  VA law 
applicable at the time of the February 1994, rating decision 
included: 

Service connection may be granted for a 
disability resulting from a disease or 
injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease 
initially diagnosed after discharge, when 
all the evidence, including that pertinent 
to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, the Court held that in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court also held that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Analysis

The Veteran's STRs show that he cut his right index finger in a 
meat slicer in April 1990.  The wound was cauterized and dressed.  
The assessment was avulsion injury.  On follow-up examination two 
days later, the finger was clean with no signs of infection and 
no tenderness.  The area of the avulsion measured one centimeter.  
During the Veteran's subsequent follow-ups he reported that his 
finger felt good; his finger was noted to be healing well with no 
evidence of infection.  Subsequent STRs are negative for findings 
of a right index finger disability.

The Veteran failed to report to a January 1994 VA examination.

With the above evidence of record, the RO, in February 1994, 
denied the Veteran's claim for service connection for residuals 
of a right finger injury.  The rating decision determination 
reads:

The veteran did indeed injure his right 
index finger, in a lacerating accident 
while he was on active duty.  No suture was 
applied.  No nerve or tendon involvement 
occurred.  The accident happened during 
April 1990.  The veteran was examined in 
December 1992 at which time there was no 
mention of a scar or of any abnormality 
regarding that finger. . . . For whatever 
reason [he] did not report for a scheduled 
January 1994 VA examination.  Accordingly, 
there is no basis to determine existence of 
claimed residuals of the [injury].

The Veteran was notified of the February 1994 rating decision in 
March 1994; however, he did not appeal and the rating decision 
became final.

In the case at hand, the RO denied service connection for 
residuals of a right finger injury essentially on the bases that 
any right index finger injury in service was acute and resolved 
with no residual disability thereafter and no evidence of current 
disability.  Those findings are entirely consistent with the 
evidence of record.  Notably, when the Veteran was advised of the 
RO's determination, he did not offer (or identify) any further 
evidence in rebuttal.

Consequently, the February 1994 rating decision was not 
inconsistent with the evidence of record at the time, was in 
accordance with the governing legal criteria, and did not involve 
CUE.

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which, "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease or 
injury which was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Impairment in hearing acuity is not considered a disability for 
purposes of an award of service connection unless audiometric 
test results, including speech recognition scores, have reached a 
certain level.  The provisions of 38 C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

Analysis

By an unappealed rating decision in August 1981, service 
connection for bilateral hearing loss disability was denied.  
Evidence considered at that time consisted of the Veteran's 
active duty service treatment records (STRs), dated from 1968 to 
1970, and his National Guard STRs, dated from 1980 to 1993.  None 
of these records note the presence of hearing loss disability.  
Specifically, a February 1970 separation examination report is 
negative for findings of hearing loss disability under 38 C.F.R. 
§ 3.385.  National Guard STRs include March 1989 and November 
1990 reports of medical history wherein the Veteran reported 
hearing loss in the left ear and a December 1992 report of 
medical history wherein the Veteran reported a history of hearing 
deficiency.  However, audiometric examinations conducted in May 
1981, January 1985, March 1989 and December 1992 were negative 
for findings of hearing loss disability under 38 C.F.R. § 3.385.

Based on a review of the evidence, the RO concluded that service 
connection for hearing loss disability was not warranted because 
service medical records were negative for evidence of hearing 
loss disability and no medical evidence had been presented of 
current hearing loss disability.  The Veteran was notified of 
this rating decision and of his appellate rights that same month; 
however, he did not appeal.

An unappealed September 2005 Board decision declined to reopen 
the claim of service connection for bilateral hearing loss 
disability, noting that no medical evidence had been submitted to 
show a current hearing loss disability.  Evidence considered at 
that time consisted of the aforementioned STRs; VA and private 
treatment records dated from 1997 to 2003; and testimony provided 
by the Veteran and his wife during a May 2005 videoconference 
hearing.  Specifically, many of the treatment records pertain to 
disabilities not herein at issue.  In addition, a March 2003 VA 
audiology consultation report notes that the Veteran was seen for 
an initial audiological evaluation.  He reported difficulty 
hearing and exposure to explosive and gunfire during his military 
service.  Pure tone testing revealed hearing within normal limits 
with the exception of a mild sensorineural hearing loss at 8000 
Hertz bilaterally.  Word recognition was excellent at 100 percent 
bilaterally.  The examiner determined that the Veteran was not a 
candidate for hearing aids.  This treatment report shows that the 
Veteran did not have hearing loss disability under 38 C.F.R. § 
3.385 at that time.  During the hearing, the Veteran and his wife 
essentially maintained that the Veteran was exposed to artillery 
noise during service, and currently has problems hearing. 

The current claim to reopen was received in October 2005.

Evidence received since the September 2005 Board decision 
includes: a May 2005letter from Dr. CH which states that the 
Veteran's current hearing loss is due to, "a combination of the 
aging process and chronic noise exposure from his prior military 
experience," and an October 2005 letter from Dr. LF which states 
that the Veteran has been diagnosed with bilateral moderate to 
severe sensorineural hearing loss related to military service 
noise exposure.

The Board finds that these private physicians' notes providing a 
current diagnosis of hearing loss related to service are new and 
material.  In this regard the Board notes that the medical 
evidence directly addresses the reason the claim was originally 
denied.  The medical evidence is not cumulative or redundant of 
the evidence previously of record.  Moreover, the medical 
evidence is sufficient to raise a reasonable possibility of 
substantiating the claim.

Accordingly, reopening of the claim for entitlement to service 
connection for bilateral hearing loss disability is in order.


ORDER

The appeal to establish CUE in a February 1994 rating decision 
denying service connection for residuals of a right index finger 
injury is denied.

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for bilateral hearing 
loss disability is granted.


REMAND

Service Connection for Bilateral Hearing Loss Disability and 
Tinnitus

The Veteran claims that he has hearing loss disability and 
tinnitus related to noise trauma in service.  With respect to the 
reopened claim for service connection for bilateral hearing loss 
disability, none of the medical opinions of record are adequate 
for adjudication purposes.  With respect to the claim for service 
connection for tinnitus, the Veteran has not been provided a VA 
examination in conjunction with his claim.  

The Veteran maintains (including in October 2006 and June 2007 
statements) that he was exposed to noise from gunfire and 
explosives in service.  His service personnel records show that 
he served as a cook.  Although he Veteran's STRs note his 
complaints of hearing loss in service, examination did not reveal 
the presence of hearing loss disability or tinnitus.  Following 
service, the Veteran worked at a firearms company for over 23 
years as a trailer truck driver.  See July 1999 VA examination 
report.  As noted above, a May 2005 letter from Dr. CH states 
that the Veteran's current hearing loss is due to "a combination 
of the aging process and chronic noise exposure from his prior 
military experience;" and an October 2005 letter from Dr. LF 
states that the Veteran has been diagnosed with bilateral 
moderate to severe sensorineural hearing loss related to military 
service noise exposure.

The Veteran and his wife have submitted competent lay statements 
(including May 2005 hearing testimony and complaints noted in his 
STRs and by his private physician in May 2005) indicating that 
his hearing loss was present in service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  The Court has held that 
credible evidence of continuity of symptomatology is enough to 
satisfy the "low threshold" requirement that a disability "may be 
associated" with service.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83(2006).  Therefore, on remand, VA should obtain a 
medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, 
supra (in disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.).  

Claim to Reopen - Service Connection for Amputation of Toes of 
the Right Foot

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a), in a claim to reopen a previously finally 
denied claim, require that VA, by way of a specific notice 
letter, notify the claimant of the meaning of new and material 
evidence and of what evidence and information (1) is necessary to 
reopen the claim; (2) is necessary to substantiate each element 
of the underlying service connection claim; and (3) is 
specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  While the Veteran received notice in a November 
2005 letter that his claim had previously been denied and of the 
definition of new and material evidence, the letter incorrectly 
informed him that the date of the previous denial was in April 
2003 and did not inform him of the specific evidence needed to 
satisfy the element or elements of the claim that were the basis 
for the prior denial.  Hence, the Veteran has not received notice 
that substantially complies with Kent.  On remand, the Veteran 
should be so notified.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be provided all 
required notice in response to his claim to 
reopen the claim for service connection for 
amputation of toes of the right foot.  The 
notice should address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection for amputation of toes of the 
right foot, that were found insufficient in 
the previous denial, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran and his representative should 
have the opportunity to respond.  The RO or 
the AMC should arrange for any further 
development suggested by their response(s).

2.  Then, the RO or the AMC should arrange 
for the Veteran to be examined by an 
audiologist or a physician with sufficient 
expertise to determine the etiology of any 
current hearing loss disability and 
tinnitus.  The Veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  His 
claims files must be reviewed by the 
examiner in conjunction with the 
examination.  The Veteran should undergo an 
audiological evaluation (with audiometric 
studies) to determine whether he has a 
bilateral hearing loss disability by VA 
standards.  The examiner should 
specifically note whether the Veteran 
indeed has a bilateral hearing loss 
disability as defined in 38 C.F.R. § 3.385, 
and based on examination of the Veteran and 
review of the record, should provide 
opinions indicating whether any such 
hearing loss disability and the Veteran's 
tinnitus are, at least as likely as not (a 
50 percent or better probability), related 
to his service.  The examiner must explain 
the rationale for all opinions expressed.  
The examiner must acknowledge and discuss 
the Veteran's lay statements and hearing 
testimony that he had hearing loss in 
service.  All findings and conclusions 
should be set forth in a legible report.  

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


